Citation Nr: 1819127	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Emma L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 2001 to January 2005.

This current appeal comes to the Board of Veterans' Appeals (Board) on from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran has been service connected for his left ankle injury at 10 percent since January 17 2005, and service connected for PTSD at 30 percent since August 24, 2007 which was increased to 70 percent disabling effective January 30, 2012. After the November 2016 Board decision granting his increase for PTSD to 70 percent the parties filed a joint remand with the Court of Appeals for Veterans Claims (CAVC) so the Board can review the reasonably raised TDIU claim.

No hearing was requested.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

1. The Veteran is service connected for post-traumatic stress disorder (PTSD) with anxiety, evaluated at 70 percent, and a left ankle injury, evaluated at 10 percent.

2. The Veteran's service connected disabilities do not preclude the Veteran from obtaining and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).

VA satisfied its duty to notify via an August 2012 letter. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. The Veteran's service treatment records (STRs) have been obtained along with private treatment records. Additionally, the Veteran was provided VA examinations in August and September 2015, and opinions have been obtained.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.
II. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16.

"Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides. See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not substantially gainful employment. See C.F.R. § 4.16.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16.

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.



The Veteran is currently rated at 70 percent disabling for PTSD with anxiety, and 10 percent for his left ankle injury. His combined evaluation is 70 percent, the Veteran therefore meets the criteria for schedular TDIU per 38 C.F.R. § 4.16(a) as of January 30, 2012.  Since the Board shall be denying the benefit based upon meeting the scheduler criteria, it follows that the benefit would not be granted when he did not meet the scheduler criteria.

In the Veteran's August 2013 C&P examination he indicated his failure in sticking with educational programs and inability to maintain steady employment. He had recently left a job as a bouncer because breaking up fights put him on edge, and he also left a job as a delivery driver because he hated being in traffic. The examiner stated that the Veteran's PTSD had a mild to moderate social and occupational impact. The examiner also notes that his issues interfere with his social involvement, but do not entirely keep him from activities he enjoys. He also had other issues including legal trouble, alcohol abuse, financial concerns, and relationship issues. This exam found only occasional impairment with work efficiency. Additionally it stated the Veteran was capable of generally satisfactory functioning.

An August 2015 disability benefits questionnaire (DBQ) notes the Veteran's issues working but does not deem him totally impaired from working. While noting issues with employment the DBQ also notes that the Veteran used alcohol heavily until 2012.

A September 2015 examination also noted social and occupational impairment. During this exam he was unemployed, but was taking HVAC classes; however he reported not doing well in the classes. The examiner noted issues dealing with criticism, and working with others, and also noted alcohol abuse along with use of cocaine and cannabis. There is also a note regarding the Veteran's issues adapting to worklike settings. The Veteran reported being constantly on edge, and his trouble sleeping stemmed from thoughts about his future, his girlfriend, and his military experiences.

In January 2018 the Veteran submitted a private medical report that took place over the phone in November 2017. This report laid out the Veteran's employment history. His jobs were: delivery driver on two occasions, loss prevention at Macy's, Panera, his current job at Costco, and he has sporadically worked as a bouncer and bar back between 2005 and 2013. He also completed a 6 month Veterans Vocational Rehabilitation program in 2013-2014. His longest period of consecutive employment was for a year, his shortest was just 4 days. The examiner notes similar previously reported symptoms. During this exam the Veteran reported that he often starts off well at a new school or job but will lose focus, fall behind, and struggle with sleep and irritability. The examiner concludes that the Veteran is unable to maintain employment even in a sedentary work environment.  She reported that any abilities he has are greatly hindered by his PTSD.

The Veteran's C&P exam of his ankle in August 2013 stated that he had limited functioning of his left ankle during a flare-up. It also said his ankle injury did not impact his ability to work.

His August 2015 examination notes normal range of motion in his ankle.  He walked without a limp, and was able to perform certain exercises without issues. The examiner said there was no impairment of occupational tasks because of his ankle.

In the private telephonic exam from November 2017 the Veteran proclaimed his ankle gave him trouble lifting, playing sports, and walking on uneven terrain. The examiner disagreed with previous findings and said that his ankle made the Veteran unable to work in physically demanding positions because he would get pain when on his feet for a long time.

The Veteran's January 2018 application for TDIU came with an explanation of his employment history. He said he has not had steady employment since leaving service in 2005 due to his PTSD. He also does not plan on returning to his part-time job at Costco because he is unable to handle it due to him symptoms. The Veteran reported that he lashes out at other employees and had to miss a lot of time for doctor appointments.
The issue before the Board is whether service connected disabilities render the Veteran unable to obtain and retain substantially gainful employment.  Here, the Veteran is service connected for PTSD and an ankle disability.  Neither disorder individually or collectively renders him unable to obtain and retain substantially gainful employment.  

Here, there is a phenomenal conflict in the record in regard to each disability.  The more probative and more credible VA evidence establishes that there is minimal ankle impairment and that such impairment would not render the Veteran unemployable within the meaning of the regulation.  The private opinion finds otherwise.  We find the private opinion to be wildly inaccurate, not credible and of minimum probative value.  The report that the ankle significantly impacts industrial adaptability is factually inconsistent with his past employment.  We also conclude that the statements render the opinion regarding PTSD to be less trustworthy.

In this case, the evidence of record is against a finding that the Veteran's ankle and/or PTSD render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board accepts as credible the Veteran's reports that his PTSD causes him to have panic attacks, nightmares, and irritability. The two VA exams and the DBQ all note that the Veteran has occupational impairments. The Board gives significant weight to the VA exams because they not only reviewed the record but the exams were performed in-person as opposed to the private exam from 2015, which was performed over the phone.  The VA exams note that the Veteran is able to function normally and manage his own finances, and that he does socialize with friends and family, and they are very supportive of him. While the Veteran states he is not planning to return to work at Costco, the Board does note that he is currently employed and on leave under his own recognizance and not because his employer asked him to be. He has also been able to find work since leaving service, and he was only let go from one job, and that was due to performance.

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected disabilities may cause some impairment on work-related functioning, they do not show inability to secure or follow a substantially gainful occupation. The more probative evidence is against the claim. Therefore, the Veteran is not entitled to TDIU.

As the preponderance of the evidence is against the claims discussed above, the benefit-of-the-doubt rule does not apply, the Board must deny the claim. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to TDIU due to service connected disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


